The application has been amended as follows: 
           Specification, Page 1, below The Title, enter:                                                                               

- This application is a 371 of PCT/JP2018038327 filed on 15 October 2018 -.



The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance is that the cited prior art does not disclose: a paper treatment agent of structure claimed, the agent including an anionic surfactant of a content amount claimed (claim 1); a method including treating a paper with a paper treatment agent of claim 1 (claim 5). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone number is  (571)272-1190.  
/MARK HALPERN/Primary Examiner, Art Unit 1748